Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 29, 2007                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  134342                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 134342     

                                                                    COA: 278324      

                                                                    Wayne CC: 01-012200-01

  ERNEST L. GREEN,

             Defendant-Appellant. 


  _________________________________________/

          On order of the Court, the application for leave to appeal the June 15, 2007 order
  of the Court of Appeals is considered, and it is DENIED, because the defendant’s motion
  for relief from judgment is prohibited by MCR 6.502(G).




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 29, 2007                    _________________________________________
           d1022                                                               Clerk